UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6405


ELTON WILLIAMS,

                  Petitioner - Appellant,

          v.

PATRICIA STANSBERRY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00414-RBS-DEM)


Submitted:   April 29, 2010                    Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elton Williams, Appellant Pro Se.             Laura Marie Everhart,
Assistant United  States  Attorney,         Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elton       Williams,    a     federal   prisoner,     appeals   the

district     court’s    order    accepting    the   recommendation     of   the

magistrate     judge    and     denying    relief   on    Williams’   28 U.S.C.

§ 2241 (2006) petition.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Williams v. Stansberry, No. 2:09-cv-

00414-RBS-DEM (E.D. Va. Feb. 18, 2010).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                          2